The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "loader module" and "validator module" in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6 recites the limitation "the software project".  This limitation lacks antecedent basis.
Claim 1 line 9 recites the limitation "the source code included in the plurality of class files".  This limitation lacks antecedent basis.
Claim 4 line 2 recites "identify the error in the source code as a type of error as a function of an identified discrepancy".  It is unclear whether the "function of an identified discrepancy" is the type of error, or whether a type of error and a function of identified discrepancy are separate requirements.
Claim 6 line 8 recites the limitation "the code".  This limitation is unclear because the claim earlier recites "source code" and "files including code in a first language".Claim 7 line 2 recites the limitation "the code".  This limitation is unclear because the parent claim recites "source code" and "files including code in a first language" and "converted code".Claim 8 line 2 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 10 line 2 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 11 line 2 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 12 line 6 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 13 lines 2, 4, 6 and 7 recite the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 13 recites "the test editor element", "the file explorer element" and "the error reporting element".  These limitations lack antecedent basis.  These limitations are recited in claim 12, but claim 12 is not the parent claim.Claim 15 line 2 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 16 line 1 recites the limitation "the code" and is unclear for the same reason as claim 7, above.
Claim 18 line 2 recites the limitation "the code" and is unclear for the same reason as claim 7, above.Claim 20 line 2 recites the limitation "the functionality of a code editor".  This limitation lacks antecedent basis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-12, 17 and 18 of U.S. Patent No. 11,200,143. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.	As per claim 1, this claim generally recites limitations found in claim 1 of Patent 11,200,143.  Limitations of receiving the listing of files “via a network” and “the first language being implemented at the cloud platform” are recited in claim 2 of Patent 11,200,143.  		As per claims 2 and 3, these claims recite limitations found in claim 1.	As per claim 5, Patent 11,200,143 does not specifically claim accessing a subset of executable instructions to implement a source code analysis tool.  Claim 1 of Patent 11,200,143 recites analyzing a generated syntax tree.  It would have been obvious to a person of ordinary skill in the art to modify the claimed syntax tree analysis such that it is implemented by a subset of executable instructions.  This modification would have been obvious because the analysis is implemented by instructions (claim 1 of the Instant Application) and any group of instructions is a subset of executable instructions.
As per claim 6, Patent 11,200,143 does not specifically claim receive an input to correct the error; and transmit the converted code to the cloud computing platform with the error corrected.  Patent 11,200,143 claims identifying an error in source code and displaying the error in a graphical user interface associated with a code editor (claim 1).  It would be obvious to one of ordinary skill in the art to modify the system claimed by Patent 11,200,143 such that an identified error shown in a code editor is corrected via input.  This modification would have been obvious because correcting the error will allow the software project to operate without error.
As per claims 7, 10 and 19, these claims recite limitations found in claim 1 of Patent 11,200,143.	As per claims 8 and 9, these claims recite limitations found in claims 3 and 4 of Patent 11,200,143.
	As per claims 11-17, these claims recite limitations found in claims 6-12 of Patent 11,200,143.	As per claim 18, this claim recites limitations found in claims 17 and 18 of Patent 11,200,143.	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10, 12-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent 10,423,396) in view of Waggoner (Patent Application Publication 2016/0350084).

As per claim 1, Yang ('396) discloses a system comprising: 
	a data store configured to store instructions to evaluate source code to be compiled at a cloud computing platform (Figure 2, Apex compiler is located on the application server); and 
	a processor configured to execute the instructions configured to cause the processor to: 
	receive a data of the software project via a computer network from the cloud computing platform (column 7 line 64 through column 8 line 6); 
	load the plurality of class files included in the listing (column 8 line 51 through column 9 line 15, generated Apex code is loaded and checked for compilation errors or warnings); 
		the source code in a first language implemented at the cloud computing platform; 
	convert the source code in the first language associated with the cloud computing platform to or from a second language at the processor (column 8 lines 51-65, Apex code can be compiled into Java bytecode as a low level code); 
	identify an error in the source code, the source code being implemented in one or both of the first and the second languages (column 9 lines 9-15, Apex compilation response including compilation errors and warnings are sent to a user device).Yang ('396) does not expressly disclose parsing the source code included in the plurality of class files to identify a plurality of elements in the source code; and causing display of an indication of the error in the source code in a graphical user interface associated with a code editor application.

Waggoner ('084) teaches a source code editor in which code is parsed and put into a tree form for analysis and modification (paragraphs 42-43) and the editor displays indicia identifying a detected warning or error (paragraph 71).
Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the code transformation system disclosed by Yang ('396) such that generated source Apex code is edited and analyzed by a source code editor as taught by Waggoner ('084). This modification would have been obvious because the editor combines the convenience of a text editor with the richness and benefits of analyzing a structured program representation (Waggoner ('084) paragraph 114).

Yang ('396) does not expressly disclose the system wherein the received data of the software project includes a listing of a plurality of class files.
The examiner takes official notice that it is well-known in the art for Apex code to include classes. 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the code transformation system disclosed by Yang ('396) such that the software project includes multiple classes which are imported based on a listing.  This modification would have been obvious because use of classes allows software code to be organized into a cohesive unit such that data structures are closely associated with code describing related functionality.  Use of multiple class files is an obvious implementation of object-based code because the multiple files allow elements of code to be sourced from different resources.

As per claim 2, Yang ('396) in view of Waggoner ('084) discloses the system of claim 1, wherein the processor is further configured to: 
	generate a syntax tree based on the identified plurality of elements in the source code to form a generated syntax tree (Yang ('396) column 8 lines 51-59, Apex source code is analyzed to generate syntax trees); and 
	perform type checking (Waggoner ('084) Figure 2, characters are checked based on type) in association with the plurality of elements in the source code by analyzing the generated syntax tree (Yang ('396) column 8 lines 12-21).

As per claim 3, Yang ('396) in view of Waggoner ('084) discloses the system of claim 2, wherein the processor is further configured to:
	identify the error in the source code based on the type checking (Waggoner ('084) Figure 2 shows type checking used to identify errors).

As per claim 4, Yang ('396) in view of Waggoner ('084) discloses the system of claim 1, wherein the processor is further configured to:
	identify the error in the source code as a type error as a function of an identified discrepancy among two or more classes (Waggoner ('084) paragraphs 94-97, token objects and associated data structures are used to identify elements of code, which are used to identify incompatibilities as in Figure 2).

As per claim 5, Yang ('396) in view of Waggoner ('084) discloses the system of claim 1, wherein the processor is further configured to:
	access a subset of executable instructions to implement a source code analysis tool (Yang ('396) column 8 lines 7-21).
As per claim 6, this claim recites limitations found in claim 1 and is rejected on the same grounds as claim 1.  Claim 6 additionally recites, and Yang ('396) additionally teaches, that the processor is configured to execute instructions configured to cause the processor to:	identify an error in the converted code based on the checking (Yang ('396) column 9 lines 9-15, Apex compilation response including compilation errors and warnings are sent to a user device); 	receive an input to correct the error (Yang ('396) column 8 lines 38-46, the developer can make modifications to the transformed Apex source code); and 	transmit the converted code to the cloud computing platform with the error corrected (Yang ('396) column 8 lines 34-47, Apex code is reviewed by a user before sending it to an application server for compilation).

As per claim 7, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor is further configured to: 	cause display of an indication of the error in the code (Waggoner ('084) paragraph 87, edits are reflected in real-time; these can create new tokens (paragraph 88) including error tokens (as in paragraph 45)).

As per claim 8, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor is further configured to: 	display indication of the error in the code in real time in association with identification of the error (Waggoner ('084) paragraph 87, edits are reflected in real-time; these can create new tokens (paragraph 88) including error tokens (as in paragraph 45)). 

As per claim 10, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor configured to display indication of the error in the code is further configured to:
	display via a graphical user interface (GUI) the error using a code editor application (Waggoner ('084) paragraphs 16 and 71).

As per claim 12, Yang ('396) in view of Waggoner ('084) discloses the system of claim 10, wherein the GUI of the code editor includes one or more of:
	a text editor element configured to display text of the code and receive the input to enter or edit the text of the code (Waggoner ('084) Figure 11, display formatted text-based source code in the editor);
	a file explorer element configured to display an interactive listing of the one or more files including the code; and
	an error reporting element configured to display an interactive listing of identified errors in the code.

As per claim 13, Yang ('396) in view of Waggoner ('084) discloses the system of claim 10, wherein the processor configured to display the indication of the error in the code is further configured to perform one or more of:
	highlight graphically, in the text editor element, a portion of the code that includes at least one of the identified errors in the code (Waggoner ('084) paragraph 16, the portion of code in which there is a detected error is marked);
	highlight graphically, in the file explorer element, an identifier of a particular file of the one or more files that includes the portion of the code that includes at the least one of the identified errors in the code; and
	display, in the error reporting element, an entry in the interactive listing that describes the identified error.

As per claim 14, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor configured to parse the code to identify the plurality of elements in the code is further configured to:
	generate an output indicative of the plurality of elements as a parse tree (Waggoner ('084) paragraphs 42-43, ode is parsed and put into a tree form for analysis); and
	generate a syntax tree (AST) based on the parse tree indicative of the plurality of elements (Yang ('396) column 8 lines 7-21 and 51-59, syntax trees may be created during analysis of code).

As per claim 15, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor configured to check the plurality of elements in the code is further configured to:
	perform type checking (Waggoner ('084) Figure 2, characters are checked based on type).

As per claim 16, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor configured to parse the code to identify the plurality of elements in the code is further configured to:
	identify any one of statements, variables, identifiers, literals, and operators (Waggoner ('084) Figure 2 shows that statements are checked for improper ending).

As per claim 18, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor is further configured to:
	transpile the code in the first language associated with the cloud computing platform to generate other code in the second language (Yang ('396) column 2 lines 47-55); and
	compile the other code to generate an executable file (Yang ('396) column 8 lines 51-65, Apex code may be compiled into bytecode).

As per claim 19, Yang ('396) discloses a system for locally evaluating code in an application development project to be deployed in a cloud computing platform to compile the code, the system comprising:
	a data store configured to store instructions to implement a loader module and a validator module (column 8 line 51 through column 9 line 15, generated Apex code is loaded and checked); and
	a processor configured to execute the instructions to:
	activate the loader module to:
	load one or more class files included in the application development project, the one or more class files including the code in a language that is associated with the cloud computing platform (column 8 line 51 through column 9 line 15, generated Apex code is loaded and checked for compilation errors or warnings);
	check the code (column 9 lines 12-15); and
	activate the validator module to: 
	identify an error in the code based on the checking by the loader (column 9 lines 12-15); and
	cause display an indication of the identified error (column 9 lines 12-15, a user device is informed of the compilation results).

Yang ('396) teaches that the generated Apex code may be reviewed and edited (column 8 lines 34-40). Yang ('396) also teaches parsing and checking elements of code in conjunction with JavaScript (column 7 line 49 through column 8 line 25). 

Yang ('396) does not expressly disclose parsing, by the computer system, the code to identify a plurality of elements in the code. 

Waggoner ('084) teaches a source code editor in which code is parsed and put into a tree form for analysis and modification (paragraphs 42-43). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the code transformation system disclosed by Yang ('396) such that generated source Apex code is edited and analyzed by a source code editor as taught by Waggoner ('084). This modification would have been obvious because the editor combines the convenience of a text editor with the richness and benefits of analyzing a structured program representation (Waggoner ('084) paragraph 114).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ('396) in view of Waggoner ('084) and Costin (US Patent Application Publication 2008/0282175).
As per claim 9, Yang ('396) in view of Waggoner ('084) discloses the system of claim 6, wherein the processor configured to load the one or more files is further configured to:
	load data (Yang ('396) column 8 line 51 through column 9 line 15); and
	check data in real time as the data is loaded (Waggoner ('084) paragraph 87, edits are reflected in real-time; these can create new tokens (paragraph 88) including error tokens (as in paragraph 45)).

Yang ('396) in view of Waggoner ('084) does not expressly disclose the system wherein the processor is configured to load incrementally the one or more files.

Costin ('175) teaches a system for developing web documents using an Ajax framework (paragraph 3), in which JavaScript files are incrementally loaded in the background after a first rendering (paragraph 56).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software project development disclosed by Yang ('396) such that files are loaded incrementally, as taught by Costin ('175). This modification would have been obvious because incrementally loading files allows for a user to quickly see and interact with a document (Costin (175) paragraph 56).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ('396) in view of Waggoner ('084) and Wikipedia's Language Server Protocol (historical version published November 8, 2018).
Yang ('396) in view of Waggoner ('084) discloses the system of claim 10.  Yang ('396) in view of Waggoner ('084) does not expressly disclose the system wherein the processor is further configured to:
	transmit a message to an extension of the code editor application, the message including the indication of the error in the code.
Wikipedia's Language Server Protocol describes use of a language server-enabled text editor or IDE tool (first paragraph of section Technical Overview) that may be configured to use Language Server Protocol to support many different languages (fourth and fifth paragraphs of background section). 
Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software development system disclosed by Yang ('396) in view of Waggoner ('084) such that the software development IDE supports language server protocol as an extension to the code editor, as taught by Wikipedia's Language Server Protocol, and that notifications are sent to the code editor via the extension. This modification would have been obvious because support of Language Server Protocol allows an editor to inherit sophisticated support for many different languages (Wikipedia’s Language Server Protocol, fourth paragraph of background section) and reduces the burden on the vendor other editor tool because the vendor does not need to develop language services of their own (Wikipedia’s Language Server Protocol, fourth paragraph of background section).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ('396) in view of Waggoner ('084) and Chedgey (US Patent Application Publication 2004/0205726).
Yang ('396) in view of Waggoner ('084) discloses the system of claim 6. Yang ('396) in view of Waggoner ('084) does not expressly disclose the system wherein the processor is further configured to:
	generate a dependency map associated with the one or more files based on the checking; and
	cause display of an indication of a dependency associated with a particular file of the one or more files.
Chedgey ('726) teaches a system that analyzes dependencies in software source code (see abstract) and creates a display of mapped dependencies (paragraph 62 and as shown in Figure 8). Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software development system disclosed by Yang ('396) in view of Waggoner ('084) such that the software development environment provides a display of dependencies associated with analyzed source code files, as taught by Chedgey ('726). This modification would have been obvious because software maintenance requires understanding of code structure (Chedgey ('726) paragraph 2) and use of a dependency graph may add a user who may otherwise have difficulty understanding complex systems with many dependencies (abstract of Chedgey ('726)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang ('396) in view of Waggoner ('084) and MultiThreading with the Actor Model by CoastRD.com (herein CoastRD).

Yang ('396) in view of Waggoner ('084) discloses the system of claim 19, wherein the loader and validator are implemented as part of a language server to extend the functionality of a code editor application (Yang ('396) column 8 lines 7-21 and 51-59, syntax trees may be created during analysis of code; this indicates parsing the code using a language analysis that analyzes syntax).

Yang ('396) in view of Waggoner ('084) does not expressly disclose the system wherein the language server is structured based on an actor model, and the loader module and the validator module are configured as actor entities that communicate with each other based on the actor model.

Within Waggoner ('084) program code is edited as a continuous loop to support interactive editing. The looped steps include: code is unparsed to derive tokens, tokens processed into source code text, text edits detected, tokens generated or deleted, tokens parsed, parsed tokens used to update a tree representation of the code (see abstract).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software development system disclosed by Yang ('396) in view of Waggoner ('084) such that the different functions of the processing loop are implemented as actors based on an actor model, as taught by CoastRD. This modification would have been obvious because use of the actor model allows for massive concurrency with no resource conflicts and to utilize a large number of CPUs (CoastRD, second page, bullet points in the middle of the page).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Piehler teaches a source editor capable of editing multiple languages and a compiler framework that communicate with language independent data; the system allows a new language to be introduced into the environment for editing and/or compiling such that separate instructions regarding how to integrate the language for compiling or editing are not required.  Tkachuk teaches automated extraction of the Page Transition Graph model for model-based analysis of web applications. The system parses JSP files and XML configuration files, stores extracted data as an abstract syntax tree, and checks an extracted page transition graph based on the AST for errors such as unreachable pages, ghost pages, and undefined transitions.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114